UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2423


JAMES PATRICK REEDOM,

                Plaintiff - Appellant,

          v.

CAROLYN   W.   COLVIN,   Acting     Commissioner    Social    Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-02305-RDB)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Patrick Reedom, Appellant Pro Se. Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland; Craig Ormson,
SOCIAL   SECURITY  ADMINISTRATION,  Baltimore, Maryland,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James     Patrick    Reedom       appeals   the    district    court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil complaint without prejudice for lack of

subject matter jurisdiction.              We have reviewed the record and

find    no    reversible    error.        Accordingly,      we    grant     leave    to

proceed in forma pauperis and affirm for the reasons stated by

the district court.         Reedom v. Colvin, No. 1:13-cv-02305-RDB (D.

Md. Nov. 1, 2013).          We dispense with oral argument because the

facts   and    legal     contentions      are    adequately      presented    in    the

materials      before    this     court   and    argument   would    not     aid    the

decisional process.



                                                                             AFFIRMED




                                            2